Electronic Articles of Incorporation For TRUPAL, INC. P14000023692 FILED March 14, 2014 Sec. of State msolomon The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: TRUPAL, INC. Article II The principal place of business address: 1 SUITE 220 MIAMI BEACH, FL.33139 1 The mailing address of the corporation is: 1205LINCOLNAVE SUITE 220 MIAMI BEACH, FL.33139 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: Article V The name and Florida street address of the registered agent is: EILERS LAW GROUP, PA , FL.33137 I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature:WILLIAMEILERS 2 Article VI The name and address of the incorporator is: WILLIAM EILERS MIAMI, FL 33137 Electronic Signature of Incorporator:/s/WILLIAMEILERS I am the incorporator submitting these Articles of Incorporation and affirm that the facts stated herein are true.I am aware that false information submitted in a document to the Department of State constitutes a third degree felony as provided for in s.817.155, F.S.I understand the requirement to file an annual report between January 1st and May 1st in the calendar year following formation of this corporation and every year thereafter to maintain "active" status. Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title:CEO PANAYIS PALEXAS 1, SUITE , FL.33139 Title:P PANAYIS PALEXAS 1, SUITE , FL.33139 Article VIII The effective date for this corporation shall be: 03/11/2014 3
